July 2, 1918. The opinion of the Court was delivered by
This is an action to recover the sum of $496.23, the alleged price of a carload of hogs, which the complaint alleges were sold by the plaintiff to the defendant, but which he alleges were taken by him to be sold for the best advantage possible, and the money, after paying expenses, turned over to the plaintiff. The defendant also alleges that the hogs were diseased, and that he only realized the sum of $100 from the sale of them, which sum he was willing to pay to plaintiff.
The plaintiff offered to introduce in evidence the following instrument of writing:
M.E. Smith in account with Ferguson Bros. Stock Yard, T.M. Ferguson, Mg'r. J.M. Kyker, Bluff Road, near *Page 461 
Union Depot. * * * Jan. 4, 1915. To 51 hogs, 6,015, at 8 1/4, $496.23.
The defendant's attorney objected to the introduction of the writing, on the grounds that: "It purports to be a bill made out by some third party, and turned over to the plaintiff. He does not know whether it is correct or not. It is not made out at Mr. Smith's direction."
The testimony tends to show that the defendant was present and had notice of the form in which the memorandum was prepared. He does not claim that he was misled in any respect. The plaintiff testified that he sold the hogs to the defendant, at the price named in the complaint; that the defendant had refused to pay for them; that the account was still due and owing; and that the hogs were free from disease.
It was not necessary for the plaintiff to introduce the memorandum in evidence, in order to recover the price of the hogs; and the variance between the memorandum and the plaintiff's testimony was immaterial.
The record contains the following statement: "Plaintiff closed his case. The defendant moved to direct a verdict, on the ground that the suit was brought in the name of Kyker; but the testimony showed that the account belonged to Kyker and Ferguson, that it was a partnership matter, and that under the Code only the real party in interest could sue. The defendant, therefore, asked the Court to direct a verdict in his favor. The Court ruled as follows: I think that the motion cannot be sustained, for the reason that the witness testified that Mr. Ferguson had no interest in the account, that he owned it, and that the money was owing to him. While he did say that he was in partnership with him, he went on to say: I don't remember his exact words, but he testified that the *Page 462 
money was owing to him and that Mr. Ferguson had no interest in it, but I shall charge the jury with reference to that matter, as to whether or not he owned it, and it is a question of fact for them to determine."
The reasons assigned by his Honor, the presiding Judge, in refusing the motion, are satisfactory to this Court.
Affirmed.